IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               February 20, 2008
                               No. 07-40432
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

PEDRO VEGA SANCHEZ, also known as Juan Gomez Estrada

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:01-CR-293-1


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Pedro Vega Sanchez
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Vega Sanchez has filed a response. Our
independent review of the record, counsel’s brief, and Vega Sanchez’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-40432

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2